VANCE, Justice,
dissenting.
In this case, the appellee, Motorists Insurance Companies, raised the issue that K.R.S. 304.39-070(5) is unconstitutional because it deprives the Insurance Carrier of its property without due process of law and denies equal protection of law because it requires a carrier to pay a fee to an attorney it did not employ.
It was entirely unnecessary to decide the constitutional question because we upheld the decision of the trial court that a reasonable fee in this case was no fee at all. Our opinion should end at that point, under the well-established principle that we do not decide constitutional issues if the case can be resolved on some other basis. But the opinion goes on to state that the court disagrees with the contention that the statute is unconstitutional. The opinion gives no reason for this holding except a statement that “an insurer who elects to do business in the state also impliedly consents to be bound by the statutes regulating the industry.”
I do not believe that one choosing to do business in this state impliedly agrees to be bound by regulatory statutes, even if they are unconstitutional.
If we are going to uphold the constitutionality of the statute, we should do so for a better reason in a case where the constitutionality of the statute is directly in issue, and a decision of the case on another ground does not render a decision on the constitutionality of the statute unnecessary.
STEPHENSON, J., joins in this dissent.